871 F.2d 104
Jose GUBIENSIO-ORTIZ, Petitioner-Appellant,v.Al KANAHELE, Warden, Metropolitan Correctional Center SanDiego, California, Respondent-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Raul CHAVEZ-SANCHEZ, Defendant-Appellee.
Nos. 88-5848, 88-5109.
United States Court of Appeals,Ninth Circuit.
Submitted March 2, 1989.Decided March 31, 1989.

On Remand from the United States Supreme Court.
Before WIGGINS, BRUNETTI, KOZINSKI, Circuit Judges.
PER CURIAM:


1
On August 23, 1988, we held the Sentencing Guidelines, challenged in these cases, to be unconstitutional (Wiggins, dissenting).  On January 23, 1989, the Supreme Court simultaneously granted a petition for writ of certiorari and vacated the judgment, remanding to this court for further consideration in light of Mistretta v. United States, 488 U.S. ----, 109 S.Ct. 647, 102 L.Ed.2d 714 (1988).  United States v. Chavez-Sanchez, --- U.S. ----, 109 S.Ct. 859, 102 L.Ed.2d 984 (1989) vacating Gubiensio-Ortiz v. Kanahele, 857 F.2d 1245 (1988).  In Mistretta, the Supreme Court upheld the Sentencing Guidelines against the same Constitutional challenges that we considered in the instant case.


2
Upon reconsideration in light of Mistretta, we affirm Gubiensio-Ortiz v. United States, No. 88-5848.  In United States v. Chavez-Sanchez, 88-5109, we reverse and remand for resentencing under the guidelines.